DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 208, 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 26, 29-33, 36, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2014/0132000, Ben-Horin et al in view of US 2005/0253383, Gibb et al.
	In regards to claim 1, in Figures 2A-E and paragraphs detailing said figures, Ben-Horin et al disclose a pipe coupling, comprising: a gasket (106) comprising an annular base disposed about a gasket axis, a first side flange spaced from the central flange and extending from the annular base toward the gasket axis, and a second side flange spaced from the central flange opposite the first side flange; and a housing surrounding the gasket, the housing having three segments sequentially coupled with each other, the three segments including a bridge segment, a first clamp segment (84), and second clamp segment (86), the bridge (88) segment having a first mount defining a first aperture and a second mount defining a second aperture (see Figure 2B below); the first clamp segment having a first hook (106A) disposed in the first aperture and a first tab (106B) defining a first fastener aperture; the second clamp segment having a second hook (106A) disposed in the second aperture and a second tab (106B) defining a second fastener aperture; and a fastener (90, 94) disposed through the first fastener aperture and the second fastener aperture, the fastener having a length at which the first clamp segment grips the gasket proximate the first hook and first tab, and the second clamp segment grips the gasket proximate the second hook and second tab. Ben-Horin et al do not disclose a gasket comprising a central flange extending from the annular base toward the gasket axis. Gibb et al discloses a gasket (32) comprising a central flange (34) extending from the annular base toward the gasket axis to enhance “the ability to quickly and conveniently install pipe elements into the preassembled coupling” ([0030]). Gibb et al relates to flexible seals for use with mechanical pipe couplings to ensure a fluid-tight joint. It would have been obvious to one having ordinary skill in the art at the time of filing to modify a gasket with a central flange extending from the annular base toward the gasket axis to enhance the ability to quickly and conveniently install pipe elements into the preassembled coupling, as taught by Gibb et al.

[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd Mount)][AltContent: textbox (1st Mount)]
    PNG
    media_image1.png
    998
    1124
    media_image1.png
    Greyscale


In regards to claim 22, Ben-Horin et al in view of Gibb et al further disclose the first clamp segment is identical to the second clamp segment.
	In regards to claim 23, Ben-Horin et al in view of Gibb et al further disclose an interior surface of the bridge segment is symmetrical about a plane perpendicular to the gasket axis.
	In regards to claim 26, Ben-Horin et al in view of Gibb et al further disclose the first side flange and the second side flange each comprise a buttress extending from the respective first side flange and second side flange.
In regards to claim 29, Ben-Horin et al in view of Gibb et al further disclose the first hook is shaped to pivot against the first mount and the second hook is shaped to pivot against the second mount.
	In regards to claim 30, Ben-Horin et al in view of Gibb et al further disclose the first hook and the first mount form a first adjustable interlock, and the second hook and the second mount form a second adjustable interlock.
	In regards to claim 31, Ben-Horin et al in view of Gibb et al further disclose a pipe coupling system, comprising: a gasket disposed about a gasket axis; a pair of pipe ends; and a housing sized to surround the gasket and to receive the pair of pipe ends (82A, 82B), the housing having three segments sequentially coupled with each other, the three segments including a bridge segment, a first clamp segment, and second clamp segment, the bridge segment having a first mount defining a first aperture and a second mount defining a second aperture; the first clamp segment having a first hook disposed in the first aperture and a first tab defining a first fastener aperture; the second clamp segment having a second hook disposed in the second aperture and a second tab defining a second fastener aperture; and a fastener disposed through the first fastener aperture and the second fastener aperture, the fastener defining a length at which the first clamp segment grips the gasket proximate the first hook and first tab, and the second clamp segment grips the gasket proximate the second hook and second tab.
	In regards to claim 32, Ben-Horin et al in view of Gibb et al further disclose the length is a first length, the fastener defining a second length at which the housing is outward and spaced from the pair of pipe ends.
	In regards to claim 33, Ben-Horin et al in view of Gibb et al further disclose an interior surface of the bridge segment is symmetrical about a plane perpendicular to the gasket axis.
In regards to claim 36, Ben-Horin et al in view of Gibb et al further disclose the first side flange and the second side flange each comprise a buttress extending from the respective first side flange and second side flange.
In regards to claim 39, Ben-Horin et al in view of Gibb et al further disclose the first hook is shaped to pivot against the first mount and the second hook is shaped to pivot against the second mount.
	In regards to claim 40, Ben-Horin et al in view of Gibb et al further disclose the first hook and the first mount form a first adjustable interlock, and the second hook and the second mount form a second adjustable interlock.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-40 of copending Application No. 17/692,506 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21, 25, 25, 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 11378209. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.
Allowable Subject Matter
Claims 24,27,34-35 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679